UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4143


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRANDON KENDALE DUDLEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:18-cr-00182-BO-1)


Submitted: December 31, 2020                                      Decided: February 5, 2021


Before MOTZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


W. Michael Dowling, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD,
Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, Banumathi Rangarajan,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Kendale Dudley appeals his conviction following a jury trial for various

drug offenses, including distribution and possession with intent to distribute 50 grams or

more of methamphetamine and aiding and abetting, in violation of 18 U.S.C. § 2 and 21

U.S.C. § 841(a)(1), (b)(1)(A). The district court imposed a sentence of 360 months’

imprisonment, which was below the advisory Sentencing Guidelines range. On appeal,

Dudley argues that (1) the evidence at trial was insufficient to support his conviction on

the above count, (2) the district court clearly erred in calculating the drug quantity

attributable to him at sentencing, and (3) his sentence is procedurally unreasonable because

the district court failed to provide an individualized explanation for the chosen sentence.

We affirm.

       Dudley argues that insufficient evidence supports his conviction for distribution and

possession with intent to distribute 50 grams or more of methamphetamine because the lab

report demonstrated that the substance tested contained less than 50 grams of

methamphetamine. We review de novo the denial of a motion for judgment of acquittal.

United States v. Zelaya, 908 F.3d 920, 925 (4th Cir. 2018). When a defendant challenges

the sufficiency of the evidence to support a jury verdict, we view the evidence in the light

most favorable to the Government and will sustain the verdict if it is supported by

substantial evidence. United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018). Giving

the Government the benefit of all reasonable inferences, including the margin of error and

confidence level described in the lab report, the jury could reasonably have found that the



                                             2
substance contained at least 50 grams of methamphetamine. We therefore conclude that

sufficient evidence supports Dudley’s conviction.

       Next, Dudley challenges the district court’s drug weight finding. “We review the

district court’s calculation of the quantity of drugs attributable to a defendant for sentencing

purposes for clear error. In so doing, we afford great deference to a district judge’s

credibility determinations and how the court may choose to weigh the evidence.” United

States v. Williamson, 953 F.3d 264, 272-73 (4th Cir. 2020) (internal quotation marks and

citation omitted). In addition, a court imposing sentence may “consider any relevant

information before it, including uncorroborated hearsay, provided that the information has

sufficient indicia of reliability to support its accuracy.” United States v. Mondragon, 860

F.3d 227, 233 (4th Cir. 2017) (internal quotation marks omitted). We discern no basis for

disturbing the court’s drug weight finding, which was largely based on a credibility

determination to which we afford great deference.

       Finally, Dudley argues that his sentence is procedurally unreasonable because the

district court did not explicitly respond to his sentencing arguments. The Government

contends that this claim is reviewed for plain error, and that Dudley fails to demonstrate

any plain error affecting his substantial rights. “A district court is required to provide ‘an

individualized assessment’ based on the facts before the court, and to explain adequately

the sentence imposed ‘to allow for meaningful appellate review and to promote the

perception of fair sentencing.’” United States v. Lewis, 958 F.3d 240, 243 (4th Cir. 2020)

(quoting Gall v. United States, 552 U.S. 38, 50 (2007)). “When a defendant presents

non-frivolous reasons for imposing a different sentence, the district court must address or

                                               3
consider them and explain why it has rejected them.” United States v. Lozano, 962 F.3d

773, 782 (4th Cir. 2020) (internal quotation marks omitted).

       “The adequacy of the sentencing court’s explanation depends on the complexity of

each case.” United States v. Blue, 877 F.3d 513, 518 (4th Cir. 2017). “[O]ur review of a

district court’s sentencing explanation is not limited to the court’s statements at the moment

it imposes sentence,” but instead, “we look at the full context” surrounding the explanation.

United States v. Nance, 957 F.3d 204, 213 (4th Cir.), cert. denied, No. 20-5825, 2020 WL

6385951 (U.S. Nov. 2, 2020). “Absent such contextual indicators, however, we have

declined to guess at the district court’s rationale, searching the record for statements . . . or

for any other clues that might explain a sentence.” United States v. Provance, 944 F.3d

213, 218 (4th Cir. 2019) (internal quotation marks omitted). “Failure to provide such an

explanation constitutes procedural error.” United States v. McMiller, 954 F.3d 670, 676

(4th Cir. 2020).

       “A criminal defendant who wishes a court of appeals to consider a claim that a ruling

of a trial court was in error must first make his objection known to the trial-court judge.”

Holguin-Hernandez v. United States, 140 S. Ct. 762, 764 (2020). A party may preserve a

claim of error by informing the court of the action the party wishes the court to take, or the

party’s objection to the court’s action and the grounds for that objection. Id. (citing Fed.

R. Crim. P. 51(b)). “By drawing arguments from [18 U.S.C.] § 3553 for a sentence

different than the one ultimately imposed, an aggrieved party sufficiently alerts the district

court of its responsibility to render an individualized explanation addressing those

arguments, and thus preserves its claim.” United States v. Lynn, 592 F.3d 572, 578 (4th

                                               4
Cir. 2010). “[I]f the appellant lodged his objection to the adequacy of the district court’s

sentencing procedure for the first time on appeal,” we review the claim for plain error. Id.

at 578.

          To establish plain error, a defendant must show (1) error, (2) that was clear or

obvious, and (3) the error affected his substantial rights. United States v. Fowler, 948 F.3d

663, 669 (4th Cir. 2020) (citation omitted). If he does so, we will correct the error only if

it seriously affects the fairness, integrity, or public reputation of judicial proceedings. Id.

(quotation marks and citation omitted). “An error affects a defendant’s substantial rights

if the error ‘affected the outcome of the district court proceedings.’” United States v.

Hargrove, 625 F.3d 170, 184 (4th Cir. 2010) (citation omitted).              “To satisfy this

requirement in the sentencing context, the defendant must show that he would have

received a lower sentence had the error not occurred.” Id. at 184-85 (internal quotation

marks omitted).

          The district court determined that Dudley’s advisory Guidelines range was life

imprisonment. As Dudley concedes on appeal, he asked the court to vary downward and

impose a sentence between 220 months and 360 months of imprisonment; and the court

granted his request.      We therefore agree with the Government that his procedural

sentencing claim is reviewed for plain error. We further conclude that, even assuming the

court plainly erred in not adequately explaining his sentence, Dudley fails to show that his

substantial rights were affected by the error.




                                                 5
       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6